El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
H-H
Mediante moción en auxilio de jurisdicción, el Sr. José Granados Navedo solicita que revoquemos la Resolución de 14 de agosto de 1989 del Tribunal Superior que ordena que se acumule como parte a un grupo de electores de San Juan cuyos votos no fueron adjudicados por la Comisión Estatal de Elecciones (C.E.E.). También solicita que ordenemos al tribunal a quo “que se permita la presentación de la prueba de los electores añadidos a mano que ha anunciado el peticio-nario sin necesidad de que los mismos sean part[e] en el pre-*599sente pleito” de impugnación. Moción urgente en auxilio de la jurisdicción, pág. 5.
La orden recurrida se emite mientras se dilucidan los méritos de la impugnación de la certificación emitida por la C.E.E. en los comicios electorales del Municipio de San Juan. Véase Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989). La orden dispone, inter alia:
De la prueba desfilada en la primera etapa de este caso se desprende que no se adjudicaron alrededor de 1[,]280 votos correspondientes a ciudadanos cuyos nombres fueron aña-didos a mano a las listas oficiales. De esos, la parte deman-dante ha anunciado como testigos [a] 48 y la demandada [a] 15 testigos adicionales.
El pasado 21 de diciembre dictamos orden concediendo a un grupo de ciudadanos demandantes ante la Corte de Distrito Federal para el Distrito de Puerto Rico plazo para intervenir en este procedimiento. Todos se negaron. Con el propósito de poder resolver la totalidad de la controversia, de conceder un remedio completo, y en vista de lo dispuesto por la Regla 16 [de Procedimiento Civil, 32 L.P.R.A. Ap. III] (Martin v. Wilks, [490 U.S. 755 (1989)]) se ordena la acumulación y em-plazamiento como demandados a las personas enumeradas en el Anejo I.
Se ordena la expedición de emplazamientos que deberán ser diligenciados por la parte demandante con copia de la de-manda y de la presente orden dentro del plazo de 5 días de su expedición.
Las personas así emplazadas y acumuladas en este caso de-berán radicar alegaciones expresando los hechos que dan base a su reclamación de que se adjudique su voto. En el caso de electores añadidos a mano deberán someter copia de cual-quier prueba documental que se proponga utilizar para acre-ditar su [status] como elector.
Para informar a los demás ciudadanos de su derecho a in-tervenir o ser acumulados en este caso, se publicarán avisos dirigidos a los electores añadidos a mano y los que hayan puesto sus iniciales al dorso de la papeleta municipal cuyos votos no fueron adjudicados por la Comisión Estatal de Elec-ciones. (Véanse Anejos II y III).
*600La publicación de los avisos se hará tres veces durante una semana en por lo menos dos periódicos diarios de circulación general en la isla de Puerto Rico. (Énfasis suplido, en el original y escolio omitido.) Exhibit 1, págs. 2-3.
Al acoger la moción en auxilio de jurisdicción como una petición de certiorari, y por la naturaleza de la controversia, oportunamente concedimos a las partes recurridas un tér-mino corto para exponer su posición sobre la petición pre-sentada. La C.E.E., el Partido Popular Democrático y el Lie. Héctor Luis Acevedo han comparecido.
Evaluado cuidadosamente el recurso y las comparecen-cias de las partes, consideramos que la acumulación orde-nada constituye un ejercicio válido de la discreción del Tribunal Superior bajo la Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, según avalada por la jurisprudencia aplica-ble. Sin embargo, procede la modificación de la orden de modo que la acumulación de las partes se lleve a cabo en el caso de la Sra. Francisca Luzgarda González Suárez contra la C.E.E., y que se disponga de una notificación efectiva por parte de la C.E.E. a todos los electores acumulados. Así, evi-tamos proliferación de pleitos de electores excluidos e impri-mimos finalidad a unos litigios sumamente complejos, y lo-gramos que “a fin de cuentas, se haga una determinación correcta que refleje fiel y finalmente la intención y votación de todo el electorado del Municipio de San Juan”. Granados v. Rodríguez Estrada I, supra, pág. 63.
En las circunstancias particulares de estos casos previa-mente consolidados que versan sobre la elección municipal capitalina, donde la diferencia entre el total de votos emi-tidos por cada candidato es tan pequeña, la acumulación de los electores imparte finalidad a la impugnación. Ésta tam-bién asegura que tanto los aspirantes principales como los votantes tengan la oportunidad de presentar su prueba en el foro que tendrá que determinar simultáneamente la validez *601de la certificación y adjudicar la reclamación de los electores excluidos.
I — I 1 — 1
En la vista oral celebrada en Granados v. Rodríguez Estrada I, supra, a preguntas del Tribunal, las partes argumen-taron sobre la posible acumulación de los electores; el tribunal en su opinión no se pronunció sobre el particular. Sin embargo, es ahora, en esta ocasión, donde por primera vez se plantea directamente ante nos la aplicación de esta regla y emitimos los pronunciamientos correspondientes. La resolu-ción de la controversia planteada requiere que, al interpre-tar y aplicar la Regla 16.2 de Procedimiento Civil, supra, a los hechos específicos de este caso, establezcamos un deli-cado balance entre dos (2) importantes principios proce-sales: rapidez y finalidad en la adjudicación de derechos.
En' la medida en que se logre dar finalidad al pleito, los derechos de los electores cuyos votos no fueron adjudicados, así como los de los candidatos', habrán quedado definidos sin la incertidumbre de que la decisión del Tribunal pueda ser atacada colateralmente por otros cuyos derechos permanez-can latentes y/o contingentes al resultado final del pleito. Precisamente por la importancia y alto interés público de los derechos involucrados, la rapidez en la dilucidación del pleito no puede sacrificar la definición y certeza en la resolución final de la controversia.
No permitir la acumulación ordenada por el juez de ins-tancia, con la notificación adecuada y efectiva que hemos re-querido, podría tener el efecto inicial de contribuir a la rapi-dez en la adjudicación de la reclamación. Sin embargo, su efecto real sería crear una incertidumbre, ya que deja abierta la posibilidad de otros pleitos que colateralmente tengan la consecuencia de afectar los resultados de esta elec-ción. De esta manera se proveerá de mayor celeridad a la solución final de la controversia para subsanar su posible *602efecto inicial retardador. En el balance de estos principios procesales debe prevalecer la finalidad sobre la rapidez.
I — I hH h-i
El candidato impugnador expone que la orden recurrida le impide presentar el testimonio y la prueba documental ne-cesaria para demostrar que estos electores que votaron a su favor fueron impropiamente excluidos. Una lectura de la or-den reproducida anteriormente nos convence que el foro de instancia partió de la premisa que el peticionario puede, en virtud de su legitimación activa, presentar toda aquella prueba que estime necesaria y pertinente para sostener sus alegaciones. La decisión del foro de instancia no constituye una desviación de nuestro dictamen anterior, donde recono-cimos que el señor Granados Navedo tenía legitimación ac-tiva para reclamar “su derecho a que se le adjudique los votos de [esos] electores a su favor” (énfasis suplido) y para presentar el testimonio de esos electores. Granados v. Rodríguez Estrada I, supra, pág. 24.
El objetivo de la orden recurrida no es impedir que el candidato impugnador presente'la prueba para sostener sus alegaciones, pues en todo caso puede hacerlo, incluso el testi-monio de los electores que se ha ordenado acumular indepen-dientemente de que comparezcan como parte. Su propósito es evitar la proliferación de pleitos que puedan afectar el remedio a concederse en este caso.
Para entender el alcance de la orden hay que examinar la Regla 16 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual provee:
16.1. Acumulación indispensable
Las personas que tuvieren un interés común sin cuya pre-sencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según co-rresponda. Cuando una persona que deba unirse como deman-dante rehusare hacerlo, podrá unirse como demandada.
*60316.2. Acumulación no indispensable
El tribunal podrá ordenar la comparecencia de aquellas personas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de con-ceder un remedio completo a las personas que ya sean partes en el pleito.
La Regla 16.1 de Procedimiento Civil, supra, dis-pone la acumulación mandatoria de partes bajo el título de “partes indispensables”. Tiene su origen en la Regla 19 de Procedimiento Civil federal, 28 U.S.C., pero actualmente los textos de ambas reglas no coinciden, ya que en la jurisdicción federal se enmendó sustancialmente su contenido en 1966. En Hernández Agosto v. López Nieves, 114 D.P.R. 601, 606 (1983), acogimos un enfoque interpretativo práctico de nuestra regla a la luz de la más reciente doctrina y jurisprudencia norteamericana, y señalamos que “[l]a acumulación obligatoria de partes ahora debe ser el resultado tan sólo de consideraciones pragmáticas, de la evaluación de los intereses envueltos, lo que exige distinguir entre diversos géneros de casos”.
La Regla 16.1 de Procedimiento Civil, supra, define escuetamente “parte indispensable” como aquella persona que tiene “un interés común sin cuya presencia no pueda adjudicarse la controversia . . .”. En Hernández Agosto v. López Nieves, supra, pág. 607, tratamos de precisar dicho término y señalamos que el interés requerido debe ser “de tal orden que impida la confección de un decreto sin afectarlo”. La persona que reúna dichos criterios tiene que ser traída al pleito, porque de lo contrario la sentencia que se dicte no sería válida. “Parte indispensable” es un concepto que “entronca con la cláusula constitucional sobre el debido proceso de ley”. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1984, Vol. II, pág. 91. Véase 7 Wright, Miller and *604Kane, Federal Practice and Procedure: Civil 2d Sec. 1602 (1986). Su propósito primordial es “proteger a las personas ausentes de los efectos perjudiciales que pudiera tener la re-solución del caso sin la presencia de ellos y evitar la multipli-cidad de pleitos mediante un remedio efectivo y completo”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 412-413 (1982).
De otra parte, aun cuando técnicamente el tercero ausente no reúna todos los atributos de una “parte indispensable”, la Regla 16.2 de Procedimiento Civil, supra, autoriza a los tribunales de instancia a acumularlo para conceder un remedio completo y final a las personas que ya son partes en el pleito. Esta facultad es discrecional e igualmente está guiada por el mismo enfoque pragmático que prevalece en la jurisdicción federal.(1) Véase Cuevas Segarra, op. cit., pág. 94. En el ejercicio de su discreción, el tribunal debe considerar, entre otras cosas, si la sentencia a dictarse en su momento le pondría punto final a la controversia entre aquellos que ya son partes antes de la acumulación prevista.
Debe tomarse en consideración que cuando por iniciativa de las partes no se le ha brindado la oportunidad a personas ausentes del pleito a salvaguardar unos derechos, para imprimirle finalidad a la adjudicación de la controversia medular, esas personas deben ser acumuladas como partes. No es suficiente que el ausente haya sido informado de su oportunidad de intervenir en el pleito; mientras no se le haya *605hecho parte, no se le puede privar de sus derechos mediante sentencia. Martin v. Wilks, 490 U.S. 755 (1989).
Al igual que en el ámbito federal, nuestra Regla 16 de Procedimiento Civil, supra, garantiza los valores siguientes: evitar multiplicidad de litigios, proveer a las partes un remedio final, completo y efectivo en el mismo pleito, y proteger a los ausentes de los efectos nocivos de una decisión sin su presencia. Wright, Miller and Kane, supra, Sec. 1604, pág. 40.(2)
Finalmente, la determinación de si una parte debe o no acumularse dependerá de los hechos específicos de cada caso. Wright, Miller and Kane, supra, Sec. 1604, pág. 40. Exige, además, una evaluación jurídica “en virtud de factores particulares en el contexto de cada caso, tales como tiempo, lugar, modo, alegaciones, prueba, clase de derechos, intereses en conflicto, resultado y finalidad”. Hernández Agosto v. López Nieves, supra, pág. 627, opinión disidente del Juez Asociado Señor Negrón García.
El hecho de que se trate de un procedimiento especial no impide la consolidación con un caso civil ni la acumulación dispuesta por la Regla 16.2 de Procedimiento Civil, supra. Este hecho constituye un factor adicional a considerar en el ejercicio de la discreción del juez. De hecho, la acumulación de procedimientos especiales con acciones civiles no es extraña en nuestra jurisdicción. Por ejemplo, adviértase la práctica en los tribunales de instancia de la acumulación de partes y consolidación de acciones en el procedi-*606miento especial de reclamación por servicios prestados. 32 L.P.R.A. sec. 3114 et seq.
Hoy reiteramos la norma adoptada en Hernández Agosto v. López Nieves, supra, de que la Regla 16 de Procedimiento Civil, supra, ha de interpretarse de forma pragmática para salvaguardar no sólo el interés de las partes en el litigio, sino también para vindicar el interés público de conservar los escasos recursos judiciales, evitar la multiplicidad de acciones y la posibilidad de adjudicaciones incompatibles.
Examinemos la acumulación ordenada en el caso de autos al amparo de este marco doctrinal.
í — I <1
Según consta de la propia orden recurrida, la prueba des-filada demostró que en las pasadas elecciones municipales de San Juan no se adjudicaron aproximadamente mil doscientos ochenta (1,280) votos de electores cuyos nombres fueron añadidos a mano en las listas oficiales a tenor con el procedi-miento adoptado por la C.E.E, y que refrendamos en P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988).
Estos electores no fueron notificados por la C.E.E. de que su voto no había sido adjudicado, aun cuando se conocían sus nombres y direcciones. No obstante, nuestro Derecho le concede a estos electores un remedio judicial para hacer valer su “derecho a la libre emisión del voto y a que éste se cuente y se adjudique de la manera en que el elector lo emita”. Art. 2.001 de la Ley Electoral de Puerto Rico (Ley Electoral), 16 L.P.R.A. sec. 3051(10).(3)
*607La Ley Electoral específicamente le concede a los electores legitimación activa para defender judicialmente sus derechos: “A tal fin, se concede por este Subtítulo a los electores la capacidad para iniciar o promover cualesquiera acciones legales al amparo de esta Declaración de Derechos y Prerrogativas de los Electores ante el Tribunal de Primera Instancia que corresponda.” 16 L.P.R.A. sec. 3051. El derecho al voto igualmente podría ser defendido a través de una acción al amparo de nuestra Constitución. Si los electores que entiendan que se les ha privado de su derecho a la adjudicación de su voto pueden instar acciones independientes y obtener un remedio que afecte los resultados de esta elección, ¿por qué no acumularlos ahora como partes en el caso de la señora González Suárez y permitirles reclamar sus prerrogativas? Ante la viabilidad de las acciones posteriores, de no acumularlos ahora como parte las decisiones en los casos de autos carecerán de finalidad. Después de todo, una pronta solución judicial sujeta a un ataque colateral por parte de los electores podría resultar en una victoria pírrica.
La probabilidad de que estas acciones se presenten no es hipotética ni especulativa. Cuarenta y ocho (48) electores han acudido al foro federal con una acción por violación a sus derechos civiles. De estos cuarenta y ocho (48), la electora Francisca Luzgarda González Suárez también instó una acción en el Tribunal Superior de Puerto Rico a tenor con la Declaración de Derechos y Prerrogativas de los Electores. Art. 2.001 de la Ley Electoral, supra. Esta acción fue propiamente consolidada con el presente pleito de impugnación por existir cuestiones comunes de hecho y de de-*608recho. Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ninguna de las partes ha objetado esta consolidación. Los mecanismos procesales de acumulación de partes y ac-ciones y la consolidación de pleitos tienen la misma finali-dad de evitar la proliferación de acciones, lograr la econo-mía procesal y evitar la indeseable probabilidad de que sur-jan fallos incompatibles relacionados con un mismo inci-dente.
Es evidente que tanto el caso de la señora González Suárez como el de la impugnación por el señor Granados Navedo tienen el mismo objetivo —cuestionar el resultado electoral para el cargo de Alcalde de San Juan— y participan de un alto interés público que trasciende el de los litigantes propiamente. La conclusión de estos pleitos debería ponerle punto final a la controversia, al menos en nuestros tribunales. Sin embargo, entendemos que sin la acumulación como parte de los electores cuyos votos no fueron adjudicados, el remedio que podrían obtener los demandantes estaría incompleto y trunco. De no permitirse la acumulación, la sentencia en este caso no podría oponérsele a los electores que posteriormente cuestionen la privación de su derecho al voto, ya que no fueron partes en el mismo. Martin v. Wilks, supra. Nos preguntamos, ¿qué clase de remedio completo se le puede ofrecer al peticionario Granados Navedo si estaría expuesto a múltiples litigios posteriores que podrían afectar un fallo favorable en la presente acción?
Por otro lado, si aceptamos la tesis de que dichos elec-tores no tendrían un remedio posterior disponible, entonces el debido proceso de ley exigiría que fuesen acumulados como partes en cualquiera de los casos. De lo contrario, la sentencia los podría estar privando de sus derechos sin ha-berles otorgado la oportunidad de ser oídos.
*609V
La orden recurrida provee el emplazamiento personal de treinta y nueve (39) de los cuarenta y ocho (48) electores que reclamaron su derecho en el foro federal, y ordena la publi-cación de unos avisos para darle oportunidad de intervenir en el pleito a alrededor de mil doscientas ochenta (1,280) per-sonas que no han sido notificadas formalmente de que su voto no ha sido adjudicado. Uno de los reclamantes en la corte federal, la Sra. Francisca Luzgarda González Suárez, ya se encuentra en el presente pleito porque su acción fue consolidada con el pleito de impugnación.
En vista de que las acciones de los electores acumulados son más afines con la de la Sra. Francisca Luzgarda González Suárez, se modifica la resolución recurrida para que la acu-mulación sea efectuada en ese pleito. También, por la natura-leza y circunstancias particulares de este caso, es que se or-dena que sea la C.E.E. la que acumule a estos electores con la mayor diligencia y celeridad posible, y a que sufrague los gastos correspondientes que acarrea la notificación orde-nada.
En vista de que la acción incoada en el caso de autos es bajo una ley especial, y considerando que el foro de instancia la consolidó con un pleito civil y que por la cantidad de partes que se acumularán éste se ha convertido en un pleito complejo, el Tribunal Superior —al amparo de la Regla 71 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y su poder inherente de reglamentar los procedimientos en su sala— debe creativamente pautar las reglas procesales que permitan la resolución más rápida posible de esta controversia. Estamos ante un pleito sui géneris y complejo que necesita un tratamiento excepcional, ya que su resolución trasciende el interés particular de los litigantes e impacta al pueblo en general.
*610Con relación al emplazamiento de los numerosos electores que se acumularán y por la naturaleza de este caso en particular, que requiere la resolución más rápida posible sin afectar adversamente los derechos de las partes, el tribunal deberá asegurarse de que haya una notificación razonable dirigida a enterar a éstos del pleito incoado y brindar así la oportunidad de comparecer y alegar lo que tuvieran a bien. Véanse: Mullane v. Central Hanover Tr. Co., 339 U.S. 306, 313 (1950); Mennonite Board of Mission v. Adams, 462 U.S. 791 (1983); Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986).
El requisito fundamental de debido procedimiento de ley es la oportunidad de ser oído. Aunque el diligenciamiento personal del emplazamiento debe ser el mecanismo preferido, éste no es considerado como indispensable cuando existen circunstancias que dificulten su utilización. Mullane v. Central Hanover Tr. Co., supra, pág. 313. En relación con este particular, expresamos en Rodríguez v. Nasrallah, supra, pág. 99, que “[e]n cuanto a la manera de emplazar, es indiscutible que el emplazamiento' diligenciado personalmente es el más apropiado. No obstante, se pueden utilizar otros medios para diligenciar el emplazamiento sin violar las limitaciones del debido procedimiento de ley”.
En este caso existen mil doscientos treinta y dos (1,232) electores cuyos votos no fueron adjudicados y que no han instado reclamación judicial alguna. Emplazar personalmente a tantos electores dilataría de forma adversa este proceso. Se hace necesario recurrir a la vía más rápida de la notificación mediante edictos y por correo certificado. De esta forma se cumple con el requisito de la notificación sin violar el debido procedimiento de ley.
El mecanismo de notificación mediante edicto titulado Aviso adoptado por el Tribunal Superior no cumple con los *611criterios de notificación razonable y oportunidad de compa-recer. En su lugar, el foro de instancia deberá ordenar a la C.E.E. el envío por correo certificado a la dirección, según consta en los registros electorales del elector a ser acumu-lado como parte, de una copia de la demanda según ésta sea enmendada por la acumulación aquí ordenada, y de la resolu-ción que ordena la acumulación y notificación. Simultánea-mente, el tribunal ordenará también la publicación de edictos que notifiquen a estos electores de la demanda inco-ada, su acumulación como partes y que en virtud de ello se han de adjudicar sus derechos en este asunto. Estos edictos deberán tener los nombres y las direcciones de los electores acumulados. Su formato será uno que facilite la lectura.
El tribunal mantendrá en vigor el dictamen de emplazar personalmente a treinta y nueve (39) electores. Los ocho (8) electores adicionales, quienes con la ya demandante señora González Suárez completarían los cuarenta y ocho (48) recla-mantes en la corte federal, deben ser emplazados personal-mente de la misma forma. La orden del tribunal de instancia deberá modificarse para incluirlos.(4)
Lo expuesto anteriormente no impide que el tribunal, de estimarlo necesario, pueda acumular a otros electores. El tribunal a quo tiene discreción para modificar los términos procesales a la luz de las circunstancias presentes e incluir, entre otros, aquellos de los emplazamientos y notificaciones *612aquí provistas. También deberá asegurarse que las alega-ciones se adapten a la naturaleza del procedimiento especial ordenado. De igual forma, la utilización de los mecanismos de descubrimiento de prueba debe ser estrictamente regla-mentada por el tribunal de instancia para aprovechar al máximo la prueba previamente admitida. Para ello, el magis-trado cuenta con la flexibilidad de los recursos procesales que ofrecen las Reglas de Procedimiento Civil para los pleitos complejos, incluso la forma y manera en que verá y resolverá las distintas acciones y controversias que presenta este caso. Véanse: Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838 (1986), y la Resolución de 3 de mayo de 1988 relativa a las Guías propuestas para dirigir la fase del descubrimiento de prueba en casos complejos de mayo de 1988.
Ya en Vellón v. Squibb Mfg., Inc., supra, y en Lluch v. España Service Sta., 117 D.P.R. 729 (1986), indicamos que los jueces no deben convertirse en meros observadores del proceso. Éstos son llamados a intervenir activamente para manejarlo y dirigirlo de forma tal que se logre una solución justa, rápida y económica del caso. Véase Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. La orden recurrida representa una iniciativa válida en el manejo, de un caso complejo y de gran interés público, y el foro de instancia mantiene la discreción necesaria para establecer el orden de la prueba y resolver las distintas acciones según mejor convenga a su más pronta dilucidación de este caso.
< 1 — i
En cuanto al potencial conflicto jurisdiccional , enten-demos que en este caso tanto el foro federal como el estatal han mostrado una prudencia ejemplarizante que fomenta la mejor comprensión del ámbito de acción de cada uno de ellos. Al invocar la norma de abstención pautada en Railroad Comm’n v. Pullman Co., 312 U.S. 496 (1941), la Corte de *613Distrito de Estados Unidos para el Distrito de Puerto Rico señaló que el peticionario simultáneamente incoó acciones en ambos foros judiciales y que había una buena posibilidad de que la controversia se resolviera en su totalidad bajo las leyes de Puerto Rico. En esas circunstancias, el tribunal federal concluyó que los principios básicos del federalismo y la economía judicial aconsejaban la abstención. Granados-Navedo v. Acevedo, 703 F. Supp. 170 (D. P.R. 1988).
Con relación a los cuarenta y ocho (48) electores que re-clamaron ante el foro federal, y que ahora se acumulan en el presente pleito, éstos presentaron una moción informativa en este caso en la cual, sin someterse a la jurisdicción, “soli-citan que [el] Honorable Tribunal [Superior] adjudique sus derechos bajo las leyes de Puerto Rico, según alegados por el [señor] Granados Naved[o] en la presente acción civil, a la luz de sus derechos bajo la Constitución de los Estados Unidos de América . . (Énfasis en el original.) En la misma, también expresaron que se reservan el derecho de litigar sus derechos emanantes de la Constitución federal para que sean adjudicados por la Corte de Distrito de Es-tados Unidos para el Distrito de Puerto Rico, según lo resuelto en England v. Medical Examiners, 375 U.S. 411 (1964).
Si los reclamantes efectuaron una correcta reserva de derechos federales(5) en nuestros tribunales, no se podría levantar válidamente la defensa de cosa juzgada en el foro federal en relación con la posible violación de derechos constitucionales federales. England v. Medical Examiners, supra; 18 Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters Sec. 4471, pág. 716 (Supl. 1990).
*614Si bien es cierto que un atraso significativo en el trámite de este caso puede provocar la continuación del pleito parali-zado en el foro federal, no creemos que la acumulación de estos electores vaya a tener ese resultado. Aunque cierta-mente la acumulación conlleva trabajo adicional, no creemos que desate el cuadro procesal desolador que tanto preocupa a algunos de nuestros compañeros en sus disensos.(6) En todo caso, corresponde inicialmente al foro de instancia to-mar las medidas pertinentes para resolver cualquier pro-blema de esa naturaleza que pueda surgir.(7) Después de todo, no podemos presumir que somos los únicos iluminados.
*615VII
Finalmente, reafirmamos nuestros anteriores pronunciamientos en Granados v. Rodríguez Estrada I, supra, de que para juzgar la validez de la certificación las partes deben tener una oportunidad de presentar su prueba. En esta etapa de los procedimientos, ordenar una nueva elección realmente significa una abdicación de nuestra responsabilidad judicial. El remitir el asunto al foro político para la celebración de una nueva elección, parcial o general, es la alternativa más drástica. No puede concederse prematuramente; el Tribunal tiene que estar firmemente convencido de que no puede decidir cuál de los candidatos resultó electo antes de otorgar este remedio. 16 L.P.R.A. sec. 3275. Después de todo, si el asunto es justiciable, nos corresponde aceptar la responsabilidad y resolver prontamente sobre la marcha los problemas procesales que surjan.
Si aceptamos que en este caso los electores excluidos po-drían reclamar que se les adjudique su voto y que sus dere-chos están directamente relacionados con los resultados de esta impugnación, ¿por qué no tomar las medidas cautelares necesarias para que sea en este caso que se ventile toda la prueba pertinente? Así aseguramos que el foro de instancia realmente tenga todos los elementos de juicio para determi-nar la validez de la elección con la finalidad que requiere un caso de tanto interés público. Entendemos que la denega-ción de la acumulación de partes privaría de finalidad a la adjudicación del foro de instancia. Este resultado es total-mente inaceptable.
Por las razones expuestas anteriormente, se expedirá el auto y se modificará la orden recurrida dictada por el Tribunal Superior, Sala de San Juan, para que la acumulación de los electores excluidos se realice en el caso de Francisca Luzgarda González Suárez v. Marcos A. Rodríguez Estrada *616y otros, KPE 89-0274, se disponga de una notificación efec-tiva a todas las partes acumuladas mediante el procedi-miento aquí provisto y se emplace personalmente a todos aquellos electores que reclamaron su derecho al voto en el tribunal federal. Así modificada se confirmará.
La Juez Asociada Señora Naveira de Rodón emitió opi-nión concurrente y de conformidad. Los Jueces Asociados Señores Negrón García, Rebollo López y Ortiz emitieron opiniones disidentes.
—O—

(1) En el foro federal no existe una distinción a priori entre lo que es una parte indispensable y una no indispensable pero acumulable a discreción del tribunal. Al contrario, si el tercero ausente cumple con alguno de los criterios tiene que acumularse, a menos que no sea factible por problemas de jurisdicción sobre la persona o por obstáculos procesales propios del foro federal, como falta de jurisdicción sobre la materia o ausencia de competencia (venue). 7 Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Sec. 1607 (1986).


(2) Los tribunales locales tienen mayor flexibilidad en esta materia que los federales, pues no confrontan los problemas procesales que a éstos les impone el hecho de tener jurisdicción limitada sobre la materia, la doctrina de competencia (venue) y la confusión que la multiplicidad de partes puede ocasionarle a un Ju-rado.


(3) Cabe señalar que ni en estos momentos ni en nuestra decisión de 22 de junio de 1989 hemos decidido que la Comisión Estatal de Elecciones (C.E.E.) les violó a los electores derecho constitucional o estatutario alguno al no haberles notificado sobre la no adjudicación de sus votos. Mediante la presente opinión *607soló decidimos que se les debe acumular, para así permitirles presentar las alega-ciones sobre aquellas violaciones constitucionales relacionadas con la adjudica-ción de su voto en la elección para Alcalde de la Ciudad Capital que estimen pertinente. Si se les ha violado o no algún derecho constitucional, será algo que el tribunal determinará luego de evaluar la prueba.


(4) No todos los mil doscientos ochenta (1,280) electores añadidos a mano cuyos votos no fueron adjudicados se encuentran en igual posición. Los cuarenta y ocho (48) electores demandantes en el foro federal obviamente conocen de la posible privación de su alegado derecho al voto, lo han reclamado judicialmente y han rechazado la oportunidad que se les dio de intervenir en el presente pleito. Por lo tanto, procede que se les traiga involuntariamente como parte mediante emplazamiento personal. Los quince (15) electores que son testigos del deman-dado en este incidente todavía no han tenido expresamente la oportunidad de intervenir. Éstos estarán incluidos entre aquellos electores que serán notificados del pleito a través de los edictos y del emplazamiento por correo certificado según aquí se dispone.


(5) Sobre la corrección de la expresión de las reservas, no nos corresponde pasar juicio.


(6) Anteponiendo los mejores intereses del Tribunal, ignoramos la diatriba de la opinión disidente del compañero Juez Asociado Señor Rebollo López. Sobre estos extremos, la perspectiva del gran jurista Roscoe Pound es particularmente orientadora:
“‘[T]here is a responsibility in writing dissenting opinions.... The opinions of the judge of the highest court of a state are no place for intemperate denunciation of the judge’s colleagues, violent invective, attributings of bad motives to the majority of the court, and insinuations of incompetence, negligence, prejudice, or obtuseness of fellow members of the court.... To justify an elaborate dissenting opinion the question of law should be one of at least considerable importance. To justify a denunciatory dissenting opinion, if denunciation of his colleagues by a judge can be justified at all, the question of law should be one of exceptional importance and the errors pointed out should be of the gravest nature.... [T]he opinion of the judge of the highest court should express his reason, not his feelings’ R. Pound, Cacoethes Dissentiendi: The Heated Judicial Dissent, 39 A.B.A. J. 794, 795 (1953).” (Énfasis suplido.) Granados v. Rodriguez Estrada I, 124 D.P.R. 1, 73-74 esc. 3 (1989), opinión concurrente y de conformidad de la Juez Asociada Señora Naveira de Rodón.


(7) Por la naturaleza tanto del procedimiento de revisión de la impugnación denegada por la C.E.E. como de las posibles reclamaciones de los electores, la evidencia a ser presentada por los candidatos para defender sus respectivas ale-gaciones y la de los distintos electores para sostener las suyas, será sustaneial-mente la misma. El tribunal deberá tomar las medidas necesarias para aprovechar al máximo la prueba previamente admitida en el proceso judicial. Creemos que una vez superadas las posibles complicaciones que puedan suscitar los procedimientos iniciales de emplazamientos y alegaciones, bajo el control efi-caz del juez de instancia y con la cooperación de las partes, el proceso no debe tornarse en uno innecesariamente prolongado ni convertirse en “un monstruo procesal incapaz de ser regulado”.